                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                          Case No. 19-cr-00161-LAB

                                       Plaintiff,
                      vs.
                                                          JUDGMENT OF DISMISSAL
WALTER J. REYES,

                                     Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

 D    the Court has granted the motion of the Government for dismissal, without prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      Ct 1 - 8:1326(a), (b) - Attempted Reentry ofRemoved Alien (Felony)




 Dated:
                                    FILED
                                     FEB 1 2 2019
                                                                States Magistrate Judge
                                CLERK US OIS I HICT COURT
                             SOUTHERN l)ISTAICT OF CALIFORNIA
                             SY                        DEPUTY
